DETAILED ACTION
This non-final Office action is in response to the claims filed on August 18, 2022.
Note: the claim status identifiers for claims 18-22 are incorrect. Although a Notice of Non-compliant may have been issued, the examiner has, instead, interpreted the claim status identifiers for claims 18-22 to be “Withdrawn” rather than “Previously Presented.” However, proper claim status identifiers must be listed in the next filed claim set.
Status of claims: claims 11-14 are cancelled; claims 5-9 and 18-24 are withdrawn; claims 1-4, 10, and 15-17 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 18, 2022 has been entered.
 
Election/Restrictions
Newly submitted claims 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 23 and 24 are method (process) claims, whereas the applicant has received an action on the merits for the originally presented apparatus claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4468063 to Yukimoto et al. (hereinafter “Yukimoto”) in view of US 20080074067 to Rhodes.
Yukimoto an open roof assembly for providing a closable roof opening 1a in a vehicle roof 1, the open roof assembly comprising a closure member 2 that is moveably arranged for opening and closing the roof opening. Yukimoto fails to disclose a detection system.
Rhodes teaches of a vehicle opening 18 and closure member 12 with a detection system for detecting an object in the opening and for providing a signal to a control unit 44 for controlling movement of the closure member of a vehicle having the opening, wherein the detection system is configured to
determine at least one property of the object; (the position of the object) 
select a signal from a group of signals dependent on the determined at least one property of the object, wherein the group of signals comprises an entrapment signal (see [0025])  and an operating signal (see [0026] – “The controller 44 receives input from the camera 30 and cooperates with various control systems to move the window 12 upward, move the window 12 downward, lock the door 14, more the mirror, etc, as each zone 40a, 40b, 40c, 40d is selected.”) to instruct the control unit to perform a user controlled operation; and
provide the selected signal to the control unit. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a detection system with Yukimoto, as taught by Thodes, in order to at least prevent pinching of body parts during operation of the closure member. (claim 1)
Yukimoto, as applied above, further discloses wherein the detection system is configured to provide the entrapment signal when a detected object prevents the closure member from moving to a predetermined position. (claim 2)
Yukimoto, as applied above, further discloses wherein the detection system is configured to select the operating signal and provide the operating signal when the detected object performs a predefined action. (the predefined action of coming in contact with the sensor 3) (claim 3)
Yukimoto, as applied above, further discloses wherein the detection system comprises a mechanical impact detection and localization system, the mechanical impact detection and localization system being configured to detect a mechanical impact and to ascertain a position of the mechanical impact, and wherein the detection system is configured to provide: 
the entrapment signal when a mechanical impact is detected in an edge section of closure member; and 
the operating signal when a mechanical impact is detected in a center section of the closure member. (claim 4)
Yukimoto discloses a vehicle comprising an open roof assembly for providing a closable roof opening in a vehicle roof, the open roof assembly comprising a closure member that is moveably arranged for opening and closing the roof opening.
Yukimoto fails to disclose a control unit for controlling movement of the closure member and a detection system.
Rhodes teaches of a vehicle opening and closure member with a detection system for detecting an object in the opening, wherein the detection system is configured to 
determine at least one property of the object; select a signal from a group of signals dependent on the determined at least one property of the object; wherein the group of signals comprises at least an entrapment signal and an operating signal to instruct the control unit to perform a user controlled operation; and 
provide the selected signal to the control unit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a detection system with Yukimoto, as taught by Rhodes, in order to prevent pinching of body parts during operation of the closure member. (claim 10)
Yukimoto, as applied above, further discloses wherein the detection system is configured to provide the entrapment signal when a detected object prevents the closure member from moving to a predetermined position. (claim 15)
Yukimoto, as applied above, further discloses wherein the detection system is configured to select the operating signal and provide the operating signal when the detected object performs a predefined action. (the predefined action of coming in contact with the sensor 3) (claim 16)
Yukimoto, as applied above, further discloses wherein the detection system comprises a mechanical impact detection and localization system, the mechanical impact detection and localization system being configured to detect a mechanical impact and to ascertain a position of the mechanical impact, and wherein the detection system is configured to provide: 
the entrapment signal when a mechanical impact is detected in an edge section of closure member; and 
the operating signal when a mechanical impact is detected in a center section of the closure member. (claim 17)

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the relevant reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634